                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION


James L. Roudabush, Jr., #82038-083, )
                                     )
                 Petitioner,         )
                                     )                     Civil Action No. 8:18-1984-BHH
v.                                   )
                                     )                                      ORDER
Warden Mosely,                       )
                                     )
                 Respondent.         )
________________________________)

        This matter is before the Court on Petitioner James L. Roudabush’s pro se petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a

United States Magistrate Judge for initial review.

        On August 21, 2018, Magistrate Judge Jacquelyn D. Austin filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss this petition without prejudice and without requiring Respondent to file

an answer or response based on Petitioner’s failure to state a cognizable habeas corpus

claim pursuant to § 2241. Specifically, the Magistrate Judge concluded that Petitioner’s

claims, which all challenge the conditions of his confinement at FCI-Edgefield, are not

cognizable pursuant to § 2241, and that Petitioner may raise these claims in a

Bivens action.1

        Petitioner filed objections to the Magistrate Judge’s Report, asserting that the Report



        1
         As the Magistrate Judge noted, Petitioner has filed numerous actions in this Court pursuant to Bivens
regarding the conditions of his confinement, and some of those actions remain pending. See ECF No. 13 at
5, n.7.
is erroneous and contrary to law because he can challenge the conditions of his

confinement and seek release pursuant to § 2241. Petitioner also filed a motion to correct

a previously dismissed Defendant’s name and a motion asking the undersigned and

Magistrate Judge Austin to recuse themselves. After review, the Court finds all of these

filings without merit, and the Court agrees with the Magistrate Judge’s analysis regarding

Petitioner’s claims. Accordingly, it is hereby

       ORDERED that the Magistrate Judge’s Report (ECF No. 13) is adopted and

incorporated herein; Petitioner’s objections (ECF No. 18) are overruled; Petitioner’s motion

to correct Defendant’s name (ECF No. 19) is denied; Petitioner’s motion for recusal (ECF

No. 20) is denied; and this § 2241 petition is dismissed without prejudice and without

requiring Respondent to file an answer or return.

                                                 /s/Bruce H. Hendricks
                                                 The Honorable Bruce Howe Hendricks

November 14, 2018
Charleston, South Carolina




                                             2
